DETAILED ACTION
This action is in response to applicant’s amendment filed 3/28/2022.
Claims 1-20 are currently pending with claims 12-20 being withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive.  Applicant argues on page 9 that Trebas does not overcome deficiencies of Codrington.
The examiner respectfully disagrees. 
While applicant correctly notes that Trebas teaches of a spreadsheet hierarchy, applicant appears to have overlooked paragraph [0039] of Trebas, which teaches that “an audit trail may exist for the complete spreadtree hierarchy 300, individual spreadsheets within the spreadtree hierarchy 300, as well as for individual entries (e.g., line items, cells, etc.) within individual spreadsheets”.  Trebas further teaches in paragraph [0054], that each edit may comprise a “unique ID 501”.  This teaching at least suggests a “mainline causal tree structure that comprises a sequence of nodes” where “each node comprises an editing instruction and an identifier unique to the editing structure”, where a spreadsheet of Trebas is considered a root node, each cell a child node, and each of a sequence of edits for a particular cell are leaf nodes, similar to the “tree structure” of Fig. 3.  This is similar to applicant’s invention as may be seen in paragraph [0240] and Fig. 10A of the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Codrington et al. (US 2017/0220546), hereinafter Codrington, in view of Trebas et al. (US 2014/0082470), hereinafter Trebas.

As per claim 1, Codrington teaches the following:
a method for facilitating private drafting, the method comprising: 
storing, in a database, a mainline causal tree structure corresponding to a document, wherein the mainline causal tree structure comprises a sequence of nodes and each node comprises an editing instruction and an identifier unique to the editing instruction; 
receiving, from a first user of a plurality of users collaborating on the document, a request to edit a section of the document in a draft mode.  As Codrington teaches in paragraph [0119], and corresponding Fig. 14, a portion 1424 has been selected for editing, whereby an editing frame is utilized (draft mode); 
in response to the edit request, creating a draft branch of the mainline causal tree structure to manage editing instructions in the draft mode, wherein the draft branch comprises a sequence of nodes, a portion of which correspond to the nodes of the mainline causal tree structure, and each node of the draft branch comprises an editing instruction and an identifier unique to the editing instruction.  As Codrington further teaches in paragraph [0119], original text box 1426 appears in the revision panel 1418 (created draft branch of sequence of nodes) along with a linked revision text box 1426 (node comprising an editing instruction).  The overall structure of the elements is that of a “mainline causal tree” branching from the originally selected text for editing; 
receiving, from the first user, an edit for the section of the document in the draft mode.  As Codrington teaches in paragraph [0119], the user may start editing the original text either in the linked revision text box or through the selected portion of the document panel portion; 
displaying a result of the edit on a computing device of the first user but not on computing devices of other users of the plurality of users.  As Codrington further teaches in paragraph [0119], results of a user’s edits are displayed to the user, but are not displayed to others until a commit button 1429 is selected; 
storing, in an additional node of the draft branch, an editing instruction that represents the edit by the first user.  As Codrington further teaches in paragraph [0119], the edits are stored and displayed as “Rev 1”; 
receiving, from the first user, a request to publish the edit.  As Codrington further teaches in paragraph [0119], results of a user’s edits are displayed to the user, but are not displayed to others until a commit button 1429 is selected; and 
in response to the request to publish the edit, merging the draft branch of the causal tree structure with the mainline causal tree structure, and displaying the result of the edit on computing devices of the other users of the plurality of users.  As Codrington further teaches in paragraph [0119], upon the user selecting the commit button 1429, the edits are displayed to others as “Rev 1” 1428 in Fig. 16.  As may be seen in Fig. 16, Rev 1 is shown as a new node within an editing tree (merged with mainline tree).
While Codrington suggests the use of a “tree-like” structure in Fig. 20, Codrington does not explicitly teach of a casual tree.  In a similar field of endeavor, Trebas teaches of a method for managing document edits (see abstract).  Trebas further teaches of a “tree-like” structure for organizing edits to cells of a spreadsheet teaches in paragraph [0054] and each edit having a unique identifier in paragraph [0054].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the edits of Codrington with the tree-like organization of Trebas.  One of ordinary skill would have been motivated to have made such modification because as Trebas teaches in paragraph [0039], such an organization would benefit a user in allowing the user to view a spreadsheet at any point in time and allow the user to view the username, date, time and values for any changes made.

Regarding claim 2, modified Cordington teaches the method of claim 1 as described above.  Cordington further teaches the following:
in response receiving the edit request, displaying, on the computing device of the first user and the computing devices of the other users, an indicator to indicate that the section of the document is being edited in the draft mode.  As Cordington shows in Fig. 16, an editing interface designates to an editing user what section they are editing.  Cordington further teaches in paragraph [0133], that indicators may visually present when action items are being done.

Regarding claim 3, modified Cordington teaches the method of claim 2 as described above.  Cordington further teaches the following:
removing the indicator after receiving the request to publish the edit.  As Codrington teaches in paragraph [0133], indicators are displayed while an item is not accessible.  Cordington further teaches in paragraph [0119], that an edited portion will become accessible to others upon an editing user selecting the commit button.  Therefore, Cordington at least suggests that the indicator would cease to display upon the editing user selecting the commit button, as the portion will become accessible to others.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the collaboration method of Trebas with the indicators of Cordington.  One of ordinary skill in the art would have been motivated to have made such modification because as Codrington teaches in paragraph [0133], such indicators benefit users in allowing the users to visualize which items are not currently accessible for editing due to others presently editing those one or more items.

Regarding claim 4, modified Cordington teaches the method of claim 1 as described above.  Cordington further teaches the following:
while the section of the document is in the draft mode, preventing the other users of the plurality of users from editing the section of the document.  As Cordington teaches in paragraph [0119], “while more than one user may edit different portions of the document concurrently, the exact same text portions as partial or full items of the document are not able to be edited simultaneously by different users.

Regarding claim 6, modified Cordington teaches the method of claim 1 as described above.  Cordington further teaches the following:
each of the nodes of the mainline causal tree structure is associated with a first document identifier and each of the nodes of the draft branch is associated with a second document identifier different from the first document identifier.  As Cordington shows in Fig. 59, each element of a document possesses a unique identifier 2304 (first document identifier).  As Cordington teaches in paragraphs [0146] and [0147], and corresponding Fig. 60, each edit (nodes or draft branches) has a plurality of characteristic identifiers, including “RevID” 2410 (second document identifier different from the first).  Further see paragraph [0098], “snapshots”.

Regarding claim 7, modified Cordington teaches the method of claim 1 as described above.  Cordington further teaches the following:
the edit by the first user is one of a plurality of edits made by the first user to the section of the document in the draft mode, and wherein merging the draft branch of the causal tree structure with the mainline causal tree structure includes grouping the plurality of edits by the first user into a single editing instruction.  As Cordington teaches in paragraph [0119], the user makes all of the editS to the selected section they desire, where all of the edits are published upon the user selecting the commit button; and 
storing the single editing instruction in an additional node of the mainline causal tree structure.  As Cordington teaches in paragraphs [0146] and [0147], and corresponding Fig. 60, all of a user’s edits to a single document section are given a single edit entry, stored as a single RevID 2410.

Regarding claim 8, modified Cordington teaches the method of claim 1 as described above.  Cordington further teaches the following:
while the section of the document is in the draft mode, receiving, from the first user, a request to add a second user of the plurality of users to the draft mode; and 3In re Appln. of Smith et al. Application No. 17/018,054 Response to Office Action of October 5, 2021 in response to the request to add the second user to the draft mode, allowing the second user to make edits to the section of the document in the draft mode.  As Cordington teaches in paragraph [0139], outside users may be invited to review and edit content.

Regarding claim 9, modified Cordington teaches the method of claim 1 as described above.  Cordington further teaches the following:
the section of the document in the draft mode includes first content that is linked to second content not in the section of the document in the draft mode, further comprising: while the section of the document is in the draft mode, receiving an edit to the second content; and in response to receiving the edit to the second content, updating the first content linked to the second content.  As Cordington teaches in paragraph [0154], documents may utilize “dynamic links” where edits may be consumed/propagated to sections not currently being edited.

Regarding claim 10, modified Cordington teaches the method of claim 9 as described above.  Cordington further teaches the following:
the second content is included in a different section of the document not in the draft mode.  

Regarding claim 11, modified Cordington teaches the method of claim 9 as described above.  Cordington further teaches the following:
the document being collaborated on by the plurality of users is a first document, and the second content is included in a second document different from the first document.  See paragraph [0154], where dynamic links between documents are created and updates to one document are propagated through said links.


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644. The examiner can normally be reached Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




					/WILLIAM L BASHORE/                                                      Supervisory Patent Examiner, Art Unit 2175